           Case 2:15-cr-00496-WB Document 997 Filed 06/02/20 Page 1 of 4




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                               CRIMINAL ACTION
                                                                       NO. 15-496-4
                 v.

ISHMI POWELL



                                       MEMORANDUM OPINION

         Defendant Ishmi Powell moves for compassionate release pursuant to the First Step Act,

18 U.S.C. § 3582(c)(1)(A)(i), in consideration of the dangers posed by COVID-19. For the

reasons that follow, Powell’s motion will be denied.

    I.   BACKGROUND

         On April 12, 2019, Powell was sentenced to 151 months’ imprisonment followed by a

five-year term of supervised release for his participation in a drug trafficking operation. 1

Currently, he is imprisoned at FCI Elkton in Lisbon, Ohio, and he is scheduled for release on

November 15, 2026. According to Powell, “FCI Elkton has been devastated by [an] outbreak of

COVID-19,” including 93 confirmed cases among inmates and 9 deaths; 2 the government does

not dispute these numbers and acknowledges that there is an “outbreak” at FCI Elkton. Though

Powell has not been tested for COVID-19, he claims to be suffering from “headaches, nausea

and loss of taste and smell senses.”

1
 Specifically, Powell pleaded guilty to conspiracy to distribute one kilogram or more of a mixture and substance
containing a detectable amount of phencyclidine (“PCP”), in violation of 21 U.S.C. §§ 846 and 841(a)(1), (b)(1)(A);
attempted possession with intent to distribute 100 grams or more of a mixture and substance containing a detectable
amount of heroin in violation of 21 U.S.C. §§ 841(a)(1), (b)(1)(B) and 846; and attempted possession with intent to
distribute a kilogram or more of a mixture and substance containing a detectable amount of PCP in violation of 21
U.S.C. §§ 846 and 841(a)(1), (b)(1)(A).
2
 According to the Bureau of Prisons (BOP), there are, as of the writing of this opinion, 333 “confirmed active
cases” among inmates. https://www.bop.gov/coronavirus/. See Vanderklok v. United States, 868 F.3d 189, 205 n.16
(3d Cir. 2017) (noting that a court may take judicial notice of information on a government website).
             Case 2:15-cr-00496-WB Document 997 Filed 06/02/20 Page 2 of 4




           Powell now moves for compassionate release on the basis that the COVID-19 outbreak at

FCI Elkton presents an “extraordinary and compelling circumstance” favoring release pursuant

to Section 3582(c). The government opposes his motion, arguing that he has failed to exhaust

his administrative remedies, as required by statute; in the alternative, the government argues

release should be denied because Powell is in good health and would present a danger to the

community if released.

    II.    DISCUSSION

           Section 3582(c) “allow incarcerated defendants to seek compassionate release from a

court on their own motion, not just through the Bureau of Prisons.” United States v. Thorpe,

2019 WL 6119214, at *1 (C.D. Ill. Nov. 18, 2019). Specifically, Section 3582(c) permits a

district court to reduce a defendant’s sentence “after considering the factors set forth in section

[18 U.S.C.] § 3553(a) 3 to the extent that they are applicable, if it finds that . . . extraordinary and

compelling circumstances warrant such a reduction . . . and that such reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” 18 U.S.C. § 3582(c)(1)(A).

According to U.S.S.G. § 1B1.13, which is the Sentencing Commission’s policy statement on

Section 3582(c)(1)(A), a defendant’s medical condition may be an “extraordinary and

compelling” reason for release if that condition “substantially diminishes [his ability] to provide

self-care within the environment of a correctional facility and from which he . . . is not expected

to recover.” See U.S.S.G. § 1B1.13 n.1. Additionally, to determine whether a defendant is

3
    Section 3553(a) directs a sentencing court to consider:
           (1) the nature and circumstances of the offense and the history and characteristics of the defendant;
           (2) the need for the sentence imposed—
                    (A) to reflect the seriousness of the offense, to promote respect for the law, and to provide just
                    punishment for the offense;
                    (B) to afford adequate deterrence to criminal conduct;
                    (C) to protect the public from further crimes of the defendant; and
                    (D) to provide the defendant with needed educational or vocational training, medical care, or other
                    correctional treatment in the most effective manner.


                                                            2
           Case 2:15-cr-00496-WB Document 997 Filed 06/02/20 Page 3 of 4




entitled to compassionate release, a court must consider whether the defendant poses a danger to

others and to the community per 18 U.S.C. § 3142(g). 4 See id. at USSG § 1B1.13(2).

         Before a court may consider a defendant’s petition and engage in aforementioned

analysis, however, the defendant must first have exhausted his administrative remedies. That is

because Section 3582(c) does not allow a defendant to seek relief directly from the courts in the

first instance. Rather, the defendant must first “ha[ve] fully exhausted all administrative rights to

appeal a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf, or the lapse

of 30 days from the receipt of such a request by the warden of the defendant’s facility, whichever

is earlier.” 18 U.S.C. § 3582(c)(1)(A).

         Here, Powell asserts that he has exhausted his administrative remedies, though he

provides no evidence to this effect. 5 In the alternative, Powell asserts that “[t]he exhaustion

requirement is . . . ‘waivable’ . . . in that the Court has the discretion to waive the requirement

because of the current Covid-19 Pandemic,” and cites to recent cases from the Second Circuit to

support this proposition. 6 However, this assertion is contrary to Third Circuit case law. The

administrative exhaustion requirement in Section 3582(c) is prescribed by statute, and, the Third

4
  In the compassionate release context, “[t]he relevant factors in this section are: (1) the nature of the charged
offense; (2) the defendant’s history and characteristics, including the person’s character and whether the person was
on parole or probation at the time of the offense; (3) the nature and seriousness of the danger to the community
posed by the person’s release.” United States v. Reyes, 2020 WL 1663129, at *3 (N.D. Ill. Apr. 3, 2020); see also
United States v. Johns, 2019 WL 2646663, at *3 (D. Ariz. June 27, 2019) (“Factors to consider include the nature of
the offense, the history and characteristics of the defendant, and the nature of the danger.”).
5
  The record reflects that Powell requested home confinement from the prison and that this request was denied on
April 24, 2020. Then, on April 25, 2020, Powell wrote a letter to this Court in which he likewise requested release
to home confinement under the CARES Act. However, Powell’s request did not mention the First Step Act,
compassionate release, or a request for modification of his prison term. The Court therefore declines to construe
Powell’s request for home confinement—relief governed by a different statute—as a request for compassionate
release. Further, to the extent that Powell seeks to appeal the prison’s denial of home confinement, such decision is
not reviewable by this Court. See 18 U.S.C. § 3621 (“[A] designation of a place of imprisonment . . . is not
reviewable by any court.”).
6
 Powell also argues that the administrative exhaustion requirement is waivable because Section 3582(C) is not a
“jurisdictional” requirement. Defendant has not explained why this would be relevant even if true—given that Third
Circuit case law explicitly forecloses waiving a statutorily imposed administrative exhaustion requirement—and the
Court finds none.

                                                          3
          Case 2:15-cr-00496-WB Document 997 Filed 06/02/20 Page 4 of 4




Circuit has held that where “Congress has . . . clearly required exhaustion . . . it is beyond the

power of this court—or any other—to excuse compliance with the exhaustion requirement,

whether on the ground of futility, inadequacy or any other basis.” Nyhuis v. Reno, 204 F.3d 65,

73 (3d Cir. 2000) (internal quotations and citations omitted). The Third Circuit has also

specifically held that Section 3582(c)’s administrative exhaustion requirements apply

notwithstanding the COVID-19 crisis. See United States v. Raia, 2020 WL 1647922, at *2 (3d

Cir. Apr. 2, 2020) (“Given BOP’s shared desire for a safe and healthy prison environment, we

conclude that strict compliance with § 3582(c)(1)(A)’s exhaustion requirement takes on added—

and critical—importance.”).

       Because Powell has failed to exhaust his administrative remedies, his request for

compassionate release must be denied, and the Court will not address the merits of his request at

this time. Powell may file another motion for compassionate release in the event that he requests

compassionate release from the prison and such motion is denied, or, in the event that 30 days

elapses from the date of such request without an response.

       An appropriate order follows.


       June 2, 2020                                    BY THE COURT:



                                                       /s/ Wendy Beetlestone
                                                       _______________________________
                                                       WENDY BEETLESTONE, J.




                                                  4
